Citation Nr: 1503257	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1993, from
June 1996 to March 1997, from May 1997 to September 1997 and from December
2001 to December 2002.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke Virginia, which denied service connection for a low back condition and residuals of a right knee injury.  The Jackson Mississippi
RO has assumed the role of the agency of original jurisdiction in this appeal.

The Board remanded this matter in March 2014 and September 2013 for further development and the matter is again before the Board.  

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in December 2013.  A transcript of this hearing has been associated with the claims folder.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 remand directed, in part, that to the extent that a Service Treatment Record (STR) dated September 1988 exists, that it be obtained.  The record reflects a May 2014 email correspondence from the AMC to the Records Management Center (RMC) asking for the Veteran's complete service treatment records.  It was noted that AMC, as directed by the Board, was "specifically looking for a Report of Medical History and/or Report of Medical Examination dated in September 1988."  While subsequent service records were received, the requested September 1988 record(s) are not included.  It does not appear that the Veteran has been informed of the unavailability of the September 1988 records.  On remand, the AOJ should ensure that all appropriate action has been undertaken to locate these records.  If these records are not available or do not exist, the AOJ should issue a Formal Finding on the Unavailability Memorandum and inform the Veteran of that unavailability, pursuant to 38 C.F.R. § 3.159(e) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all pertinent action has been taken to locate and obtain any available Reports of Medical History and/or Reports of Medical Examination dated in September 1988.  

2. If, after making reasonable efforts to determine the existence of a Medical History and/or Reports of Medical Examination dated in September 1988, the AOJ determines that it is reasonable certain that such records are not available or further efforts to obtain the records would be futile, the AOJ should issue a Formal Finding of Unavailability of Records Memorandum consistent with38 C.F.R. § 3.159(e)(1) and provide the claimant with oral or written notice of unavailability of the records.  Such notice should be documented in the claims folder.  

The notice to the Veteran must contain the following information:

(i) The identity of the records VA was unable to obtain;

(ii) An explanation of the efforts VA made to obtain the records;

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and

(iv) A notice that the claimant is ultimately responsible for providing the evidence.

Associate the documentation of reasonable efforts to locate the STR and aforementioned notification to the Veteran with the claims file.

3.  If additional Service Treatment Records are found as a result of the reasonable records search, or if additional documents are added to the record, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




